Citation Nr: 1409773	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received. 

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his  Spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the  RO declined to reopen the Veteran's claims for service connection for PTSD.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In June 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the appellant's claims.  A review of the documents in such folder reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As a final preliminary matter, the Board notes that a claim of entitlement to service connection for an adjustment disorder was raised by the March 2010 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over this matter, and it is thus referred to the RO for appropriate action.	


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 2008 rating decision, the  RO denied service connection for PTSD.  The claim was already on appeal from an earlier rating decision at the time that the January 2008 rating decision was issued; however, the Veteran subsequently withdrew the appeal and the January 2008 rating decision became final.  

3.  Evidence associated with the claims file since the January 2008 denial of the claim for service connection for PTSD includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Although the record reflects a diagnosis of PTSD, the weight of the competent, credible, and persuasive l evidence indicates that the Veteran does not meet the criteria for a diagnosis of service-related PTSD. 


CONCLUSIONS OF LAW

1.  The January 2008 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the January 2008 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request  to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  See Wensch v. Principi, 15 Vet App 362, 367-68 (2001).

Regarding the underlying claim for service connection, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2010 rating decision reflects the initial adjudication of the claim after issuance of the September 2009 letter.  Hence, that letter meets the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of in- and post-service treatment records, and reports of VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, and various statements submitted by the Veteran, his wife, and by his representative, on his behalf.  

With respect to the Veteran's June 2011 Board hearing, at that time, the  Veteran was provided an opportunity to orally set forth his contentions. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties:  (1)  to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at page 2.  Also, information was solicited regarding the Veteran's alleged stressors in service (T. at pages 4 - 9)  and whether there were any outstanding medical records available.  See T. at p. 10-12.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  The Board acknowledges the Veteran's sworn testimony regarding a shrapnel injury with an inpatient hospital stay in Tokyo, in service (T. page 6); however, the Veteran reported that the records are no longer available and as explained below, the Veteran's testimony regarding the alleged injury (and by extension, inpatient stay) is not credible.  

The Veteran also identified private treatment providers for which records have already been obtained or, for which the Veteran was provided an opportunity to submit records following the hearing.  Specifically, the undersigned noted that, during the pre-hearing conference, she was advised that the Veteran had no additional documentary evidence to add to the record at the time of the hearing; however, he requested additional time to submit evidence to supplement the record.  T. page 2.  The Board held the record open for 60 days following the June 2011 hearing so that the Veteran could submit additional evidence in support of his claim.  To date, the Veteran has not submitted any additional evidence or authorization and consent forms for VA to obtain records on his behalf.  

Under these circumstances,  the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the hearing was legally sufficient.  The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim for service connection of PTSD, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II . Request to Reopen

In this case, the Veteran's claim for service connection for PTSD was initially denied by the RO in a June 2004 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, which reflected a diagnosis of a personality disorder as well as service personnel records which reflected disciplinary actions in service and the Veteran's statements that he had anger and anxiety in service, spent time in stockades in service, and "shot up" the NCO club in service.  The evidence also included a June 2003 VA outpatient treatment record which reflected a diagnosis of "rule out PTSD."  The RO essentially disallowed the Veteran's claim for service connection on the basis that he did not have a diagnosis of PTSD.  The Veteran perfected an appeal with respect to the June 2004 decision.  

While the claim was pending on appeal, the Veteran submitted additional evidence and the RO issued another rating decision (rather than a SSOC) denying the claim for PTSD, in January 2008.  The pertinent evidence of record in January 2008 included VA outpatient treatment records dated in June 2004 and August 2007 listing PTSD as an active problem as well as private treatment records dated in October 2005 containing a diagnosis of PTSD.  In the January 2008 rating decision, the RO acknowledged that the Veteran had a provisional diagnosis of PTSD but found the diagnosis erroneous as it did not show a definitive diagnosis of PTSD related to military stressors.  Later in January 2008, the Veteran then withdrew his appeal prior to certification to the Board.  As the Veteran withdrew his appeal of the denial of service connection for PTSD, the January 2008 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, following the January 2008 rating decision, the Veteran sought to reopen his claim for service connection in September 2009, but then withdrew that claim in December 2009 prior to any decision on the matter.  Subsequently, in January 2010, he filed another claim to reopen. 

For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for PTSD is the RO's January 2008 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since January 2008 includes the identification of a stressor not previously reported.  When presumed credible, as is required under Justus, the stressor demonstrates a traumatic event in service.  Specifically, the Veteran offered sworn testimony that he witnessed a Vietnamese soldier killed by a landmine and that he was hit in the head with shrapnel during the same event.  The claims file also contains a March 2010 email from a VA psychiatric examiner reflecting the presence of anger and anxiety symptoms related to military service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  This  evidence is "new" in that it was not before agency decisionmakers at the time of the January 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, when presumed credible and combined with the other evidence of record, it goes to the question of whether the Veteran has a PTSD as a result of an in-service stressful event.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

In the present case, the Veteran asserts seeks service connection for PTSD due to events in service including witnessing a Vietnamese soldier killed by a landmine and the Veteran being hit in the head with shrapnel during the same event.  For the following reasons, the Board finds that the claim must be denied.

A.  Applicable Legal Authority

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R.§ 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition;   credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.

Under the  DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

At the time the Veteran filed the request to reopen his claim for service connection for PTSD, applicable legal authority provided that, generally, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied, depending upon whether the veteran engaged in "combat with the enemy."  Participation in combat, a determination to be made on a case by case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999). 

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2009).  See also Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997) and  Zarycki,  , 6 Vet. App. at 98.   If, however, VA determined either that a veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, then a veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other persuasive evidence to corroborate the veteran's testimony or statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

For claims that were appealed to the Board but not decided as of July 13, 2010, 38 C.F.R. § 3.304(f) was revised to expand the circumstances under which a stressor could be established without objective verification.  The revisions essentially provide that, if a stressor claimed by a veteran is related to  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Particularly pertinent to this claim, diagnoses of acquired psychiatric disorders, to include  PTSD, must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." See Barr v. Nicholson, 21 Vet. App. 303 (2007);

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

As with medical evidence, the Board must weigh any competent lay evidence and to make a credibility determination .  See Barr, supra;  see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). .The Board is also entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Circ. 1997). 

B.  Background

Service treatment records reflect that, in July 1968, the Veteran was evaluated by a psychiatrist.  He was diagnosed with "passive aggressive personality, chronic, severe.  Manifested by stubbornness, procrastination, unreliability, deliberate avoidance of duty and tasks, aggressiveness, poorly controlled hostility."  The examiner noted that he was placed in the stockades on several occasions for misconduct.  

The examiner also noted that service treatment records reflect that while in service, the Veteran reported that he was twice hospitalized when he was 13 and 14, following arguments with his family members.  He reported that he was placed in a foster home after the second hospitalization.  After one year, he left and went back to live with his mother.  He reported that he quit school at age 15 and went to work as a cook, where he was fired because of a temper outburst but later rehired.  Subsequently, the Veteran "volunteered for the draft... despite his belief that his classification was 4F."  The service examiner noted that the Veteran "does not know for certain how he obtained this classification, but feels it was because of his psychiatric hospitalization."  The July 1968 examiner also noted that in service, the Veteran spent one year stateside, during which time he received two Article 15's.  The examiner noted that he then reenlisted for four years with the option of an assignment in Germany, in 1966.  He spent nine months in Germany and during that time received a court martial, was seen by a psychiatrist and recommended for separation.  The examiner noted that the recommendation was not heeded and the Veteran's request for Vietnam duty was honored.  The tour in Vietnam lasted 15 months because of three additional court martials and their respective stockade sentences.  The examiner noted that while in the stockade in Vietnam, the Veteran was again seen by a psychiatrist and separation was recommended but no action was taken.  The July 1968 examiner again recommended separation and the Veteran  did, in fact, separate.  

The July 1968 separation report of medical history indicates the Veteran's report of "no" history of head injury.  The Veteran's report of medical history did not include any hospitalizations for a head injury. 

Service personnel records confirm that the Veteran received multiple Article 15's and was sent to stockades as punishment.  

Post-service VA treatment records reflect a diagnosis of "rule out PTSD" in June 2003, by a VA clinical psychologist.  The VA psychologist noted that the Veteran had some symptoms of PTSD.  The Veteran reported being in combat but that he had no intrusive memories or nightmares and no flashbacks.  His wife accompanied him to the June 2003 appointment and reported that the Veteran often kicked and fell out of bed in his sleep. Other VA treatment records dated in June 2004 and August 2007 indicate PTSD as an "active problem."  A June 2009 VA outpatient treatment record noted a diagnosis of "PTSD-childhood".  

Post-service private treatment records from D.K. Hospital, dated in September and October 2005, indicate a diagnosis of PTSD following a hospitalization associated with a suicidal threat.  Treatment records surrounding the hospital stay indicate that the Veteran reported recent marital difficulty, financial problems, and that he has a short temper.  The Veteran reported that he made a suicidal threat due to the marital difficulty and short temper.  The physician noted that the Veteran reported that many years ago, he stayed out in the cold in an attempt to freeze himself.  The physician also noted that the Veteran reported that he became a addicted to morphine in service in Vietnam but that he stopped all drug use following a hospitalization in 1978.  The physician also noted the Veteran's report that he was a combat veteran.  The physician noted that the Veteran insisted that they call his VA therapist, a nurse practitioner, J.M.  The physician noted that Mr. J.M. reported he had known the Veteran since 1986 and that the Veteran was known to make suicidal threats when he loses his temper, although the patient was not truly suicidal.  The D.K. physician noted that the Veteran was presently diagnosed with severe PTSD.

On mental status examination, in October 2005, the D.K. physician noted that the Veteran was cooperative with the interview.  His speech was fluent, although thought process was concrete, there were no delusions expressed and the Veteran denied hallucinations of any type.  The physician noted that insight was clearly limited and judgment was grossly impaired.  The Axis I diagnosis included severe PTSD.      

In March 2010, the Veteran underwent a VA psychiatric examination.  At that time, the Veteran reported in-service stressors including being sent to the stockade and receiving courts-martial for disobedient behavior.  The Veteran also reported having had a "bad" childhood because he was placed in a mental hospital twice for disruptive behavior.  He indicated  that he did not remember much about his childhood.  He reported that he was diagnosed with a mild case of mental retardation.  He stated  that his father left the family when he was young.  He also reported an extensive history of fighting as a child.  He reported that he frequently fought with his sisters and noted that he also had fights outside with kids in the neighborhood.  He reported that he fought as a child because he was very angry.  

The Veteran attributed his anger to being abused by a man.  He reported that when he was roughly ages 12 or 13, he was abused sexually approximately twice per month by a friend of the family.  He stated that this went on for a couple of years.  He indicated  that his anger was the reason that he was hospitalized on two separate occasions as a child.  He reported that he attempted ninth grade three times without success and then dropped out of school.  He stated  that he had some run-ins with the police, some of which resulted in his hospitalizations, but that he was not arrested during his childhood.  He also reported that he entered the military because he was drafted and not because he wanted to.  

The March 2010 VA examiner noted that pre-service treatment records from a January 1963 hospitalization indicate that the Veteran was placed in the hospital involuntarily because he assaulted his mother and sister.  He was diagnosed with transient situational personality disturbance.  The examiner noted that overall, the Veteran's childhood is notable for recurring sexual trauma, oppositional and defiant behavior, multiple psychiatric hospitalizations and diagnosis of personality disturbance.  The examiner noted that the Veteran's self-report corroborated the information in the other records about his hospitalizations.  The examiner noted that there was a documented pattern of difficulty in controlling anger and physical aggression, as well as general defiant oppositional behavior when circumstances were not consistent with how the Veteran wanted them to be.  

The March 2010 VA examiner also noted that the Veteran reported that he wanted to get out of the Army from the time he was in Basic Training.  He reported that he spent significant periods of time in hospitals or stockades.  When asked why he was hospitalized, he reported that it was for mental illness.  He also reported that he did "stupid things" such as going AWOL to get out of the service.  He reported that he was placed in the stockades in Vietnam because he "couldn't handle what was going on."  He reported that he did all that he could to get thrown out of the military and that he had a very difficult time taking orders from people.  He reported that he did not like being told what to do.  

With respect to his tour in Vietnam, he reported that while in Vietnam, his duties were supply and maintenance.  He reported that the most stressful events that occurred to him were when his base would get mortared every other night.  He reported that the mortars never got closer than a mile or half mile from him.  He identified the most stressful event that occurred in Vietnam as being when he "got hurt in the back of the head."  He reported that at one point he was walking in the jungle and then the next thing he knew, he was waking up in a hospital with a head injury.  He reported that he had no recollection of what happened.  He reported that because he and his unit were in a country that they should not have been in, there was no record of his hospitalization or his presence there.  

The March 2010 VA examiner noted that the Veteran reported that he specifically acted in ways that would get him into the stockades so he would get sent out of Vietnam and be able to leave the Army.  The Veteran denied ever being assaulted in any way while he was in prison and reported that he acted out to get put in solitary so that he would not be harassed by others.  The examiner noted that "[i]t appears that the Veteran was aware, at the time he was breaking rules in the military, that he would be placed in the stockade and that this was his goal." 

The March 2010 VA examiner noted that post-service, the Veteran reported significant anger as well as suicide attempts and hospitalizations for suicidal ideations.  He also reported being married for 30 years.  He reported the marriage was marked by angry arguments and interactions.  He reported that he adopted his wife's daughter but that the relationship is not good.  He also reported that he currently lives with his wife and sister.  He reported that he is not close with anyone in his family but does have friends.  He reported pleasure activities including listening to music, playing cards and bingo.  He reported that his physical health problems limit his activities. 

The March 2010 VA examiner noted that the PTSD checklist was administered and that the Veteran's score indicated moderate levels of posttraumatic stress symptoms.  The examiner also noted that the Veteran endorsed multiple symptoms on the questionnaire that he openly denied while answering questions in the interview.  Specifically, the examiner noted that he denied emotional numbness in the interview, but on the questionnaire noted that he was bothered by emotional numbness quite a bit over the past month.  The examiner also noted that he denied being alert or watchful during the interview, but on the questionnaire reported that he was alert or watchful moderately over the past month.  

The March 2010 VA examiner concluded that the Veteran did not have a diagnosis of military-related posttraumatic stress disorder, as the stressors reported by the Veteran did not meet the criteria for classification as traumatic events.  The examiner noted that the Veteran reported some posttraumatic symptoms, including avoidance symptoms, related to childhood sexual abuse.  Ultimately, the examiner determined that he there was no evidence of any events that the Veteran experienced in the military being classified as traumatic.  

Following the March 2010 VA examination, during his June 2011 Board hearing, the Veteran offered sworn testimony that he witnessed a Vietnamese soldier step on a landmine and die, on the boarder of Cambodia and Laos.  Transcript [T.] pages 8, 11.  He also reported that some of his friends were injured by the landmine as well. T. at pages 8-9.  He also reported that he was hit in the head by shrapnel from the same event.  T. at page 11.  He also reported that following the injury, he went to a hospital in Tokyo but that his records were "burned up".  T at page 4.  He reported that he acted out and spent time in the stockades, in Vietnam and Germany, because he could not handle pressure.  T. at pages 9, 12.  

The Veteran and his wife also testified as to  his present symptoms including suicide attempts, attacking his wife in the middle of the night by pulling her hair from her scalp and her head back as far as it would go.  T. at page 20.  He stated  that he did not remember anything in the morning.  Id.  He reported that he has episodes like the one his wife described once in a while.  Id.  He also reported that he was convicted for stealing gas, following service.  T. at page. 23.  He indicated that when he has attempted to seek treatment, he has a hard time explaining sometimes and that when he communicates with people and they say things, he keeps his mouth shut for a while and then lets it build up inside.  T. at page 25.  He expressed that he should have been 4F and never drafted.  T. at page 5.  

C.  Analysis

Considering the pertinent evidence in applicable legal authority, the Board finds that the weight of the competent,  probative evidence establishes that the Veteran does not have service-related PTSD.

The Board notes that some VA treatment records dated in 2003 and private treatment records dated in 2005 reflect a diagnosis of PTSD, or rule out PTSD.  However, the March 2010 VA examiner found that the Veteran did not meet the criteria for a service-related PTSD diagnosis under DSM-IV.  Although the March 2010 VA examiner found that the Veteran met the avoidance criterion, the examiner noted that the Veteran met this criterion with respect to childhood sexual abuse, not a service-related stressor.  Moreover, the March 2010 VA examiner diagnosed major depressive disorder and attributed it to the Veteran's childhood abuse.  In reaching the conclusion that the Veteran did not have a e service-related PTSD, the examiner noted in great detail, the Veteran's reported history as well as the documented pre-service, post-service, and service history. 
 
The Board finds that the medical opinion of the March 2010 VA examiner constitutes the most probative evidence on the question of whether the diagnostic criteria for PTSD under DSM-IV standards.  The VA examiner evaluated the Veteran and reviewed the Veteran's claims file.  The VA examiner specifically found that the Veteran did not meet the criteria for a diagnosis of service-related PTSD under DSM-IV.  Indeed, in determining that the Veteran did not meet DSM-IV criteria,  the March 2010 VA examiner thoroughly discussed the Veteran's past medical records, history of childhood sexual abuse, service history, and his present symptoms.  Thus, the Board accepts this opinion as the most probative evidence on the question of diagnosis.  

The Board acknowledges that the March 2010 VA examiner made his assessment without considering the Veteran's most recently reported stressor-the  allegation that he witnessed a Vietnamese soldier being killed by stepping on a landmine and that he sustained a shrapnel injury to the head during the event.  However, the Board finds that an updated opinion from the VA examiner is not required as the Veteran's reported stressor is not credible.  

Specifically, the Board finds that the Veteran has offered inconsistent statements
For example,  the Veteran reported to the March 2010 VA examiner that the most stressful events in Vietnam were mortar attacks that occurred at least a half mile away from him.  He also reported enduring a head injury in Vietnam but that he did not know what happened and was never told what happened.  However, his July 1968 Report of Medical History (RMH) indicates that he never sustained a head injury in service.  In the RMH, he specifically answered "no" to the question of whether he had experienced a "head injury."  Further, despite listing two hospitalizations for nerves, the Veteran did not list any hospitalization for the alleged head injury in the July 1968 RMH even though he offered sworn testimony before the Board that he had been hospitalized in Tokyo for his alleged head injury in service.  The Board finds it curious that the Veteran did not report the head injury closer in time to the event, if it in fact occurred. 

 Further, the Board finds it significant that the Veteran failed to report that he witnessed the Vietnamese soldier killed by the landmine during the March 2010 VA examination or on PTSD stressor questionnaires and did not offer any explanation for not having reported the event prior to his June 2011 hearing.  Moreover, the Board finds it significant that the VA examiner noted that the Veteran reported things on his PTSD questionnaire that were in direct conflict with his responses during the personal interview with the examiner.  Such statements reflect internal inconsistencies and the Veteran's questionable veracity concerning his in-service experiences, to include with respect to  his newly reported stressor.  The Board thus concludes that the fact that the March 2010 VA examiner rendered his assessment without considering the Veteran's most-recently reported stressor in no way diminishes the probative value of that opinion.

By contrast, the Board has accorded little, if any, probative weight to the assessments of PTSD reflected in the private and VA clinical treatment records. None of the assessments include any explanation as the basis/es for any such assessment, or otherwise indicate that any such diagnosis was rendered in conformity to the DSM-IV criteria.  Furthermore, the June 2003 VA psychologist and October 2005 private physician based their opinions on the Veteran's report of combat exposure in Vietnam, which the Board has found to be not credible.  The Board notes that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

The only other medical evidence on the question of diagnosis is a June 2009 VA outpatient treatment record which  reflects a diagnosis of "PTSD - childhood,"and hence, is not supportive of the claim.  

In addition to the medical evidence discussed above, the  Board has considered statements made by and on behalf of the Veteran as to diagnosis, but finds that such evidence does not provide persuasive support for the claim.  

The Veteran has asserted  that he has service-related PTSD because he had a lot of stress and anger in service, was disciplined with multiple Article 15's in service, spent time in the stockades in service, and "shot up" the NCO club in service.  [The Board notes, parenthetically, that such current assertions are contrary to the Veteran's reported to the March 2010 VA examiner that he intentionally did things to be sent to the stockades so that he would be sent out of Vietnam and leave the Army, and that he denied ever being assaulted in any way while he was in prison; hence, the examiner concluded that such in-service events were not stressful].  The Veteran's wife has also provided  statements and testimony with respect to current symptoms.   

However, as the Veteran and his wife are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a diagnosis of of service-related PTSD, a matter, the resolution of which involves complex medical questions.  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor controvert the medical opinion of the March 2010 VA examiner, on the basis of lay assertions.  

For all the foregoing reasons,  the Board finds that the weight of the  competent, probative evidence establishes that the first, essential criterion for service connection for PTSD-medical  diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is  not met.  As such, service connection for PTSD cannot be established, and the claim must be denied .  See 38 C.F.R. § 3.304(f).  There is no reasonable doubt to be resolved in the Veteran's favor on the question of diagnosis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence to reopen the claim for  service connection for PTSD has been received, to this limited extent, the appeal is granted. 

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


